Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Oliver Wendell Watson, Jr., appeals the district court’s order adopting the magistrate judge’s recommendation and dismissing his disability insurance benefits claim with prejudice and his supplemental security income benefits claim without prejudice. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Watson v. Astrue, No. 5:09-cv-00071-FPS-JSK, 2010 WL 3463133 (ND.W.Va. Sept. 2, 2010). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.